DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,958,486 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan A. Schneider on 2/18/2022 and 2/24/2022.

Examiner’s Amendments are as follows:

Replace claim 1, as follows:
A method comprising: 
receiving, at a transmitter, a first electronic signal; 
converting the first electronic signal to data symbols; 
utilizing pre-programmed values; 
equalizing, utilizing pre-programmed filtering based at least in part on the anticipated transmitter property foreknowledge, the pulse shaped data; 
converting the equalized and pulse shaped data into an optical signal; 
transmitting the optical signal to a receiver; 
converting the optical signal into a second electronic signal; 
filtering the second electronic signal to minimize out-of-band noise and maximize signal- to-noise ratio for the second electronic signal; 
performing timing recovery on the second electronic signal; equalizing, utilizing pre-programmed filtering based at least in part on anticipated receiver property foreknowledge, the second electronic signal; and 
slicing the equalized second electronic signal for calculation of a symbol error rate and to convert the second electronic signal into a plurality of bits for processing.

Replace claim 7, as follows:
The method of Claim 1, wherein the equalizing comprises utilizing a filter selected from a group consisting of an analog filter and a digital filter.

Replace claim 8, as follows:
The method of Claim 1, wherein the pulse shaping comprises utilizing a filter selected from a group consisting of an analog filter and a digital filter.

Replace claim 10, as follows:
The method of Claim 1, wherein the equalizing comprises utilizing one or both of a feed forward equalizer with less than 12 forward taps and a digital feedback equalizer with less than five backwards taps.

Replace claim 15, as follows:
A method comprising: 
converting a first electronic signal to data symbols through symbol generation; 
raised cosine pulse shaping, based at least in part on anticipated transmitter property foreknowledge, the data symbols utilizing pre-programmed values to provide raised cosine pulses with roll-off factor, between 0.05 and 0.3; 
equalizing, utilizing pre-programmed filtering based at least in part on the anticipated transmitter property foreknowledge, the pulse shaped data; 
converting the equalized and raised cosine pulse shaped data into an optical signal; converting the optical signal into a second electronic signal; 
low pass filtering the second electronic signal to minimize out-of-band noise and maximize signal-to-noise ratio for the second electronic signal; 
performing timing recovery on the filtered second electronic signal; 
equalizing, utilizing pre-programmed values based at least in part on anticipated receiver property foreknowledge, the time recovered second electronic signal; and slicing the equalized second electronic signal for calculation of a symbol error rate and to convert the second electronic signal into a plurality of bits for processing.

Replace claim 16, as follows:
The method of Claim 15 further comprising sending the optical signal via a short-reach optical communication link after converting the equalized and raised cosine pulse shaped data into the optical signal and before the converting the optical signal into the second electronic signal.

Replace claim 17, as follows:
A method comprising: 
receiving, at a transmitter, a first electronic signal; 
converting the first electronic signal to data symbols through symbol generation; 
raised cosine pulse shaping, based at least in part on anticipated transmitter property foreknowledge, the data symbols utilizing pre-programmed values to provide raised cosine pulses with roll-off factor, between 0.05 and 0.3; 
equalizing, utilizing pre-programmed filtering based at least in part on the anticipated transmitter property foreknowledge, the pulse shaped data; 
converting the equalized and raised cosine pulse shaped data into an optical signal; sending, to a receiver, the optical signal via a short-reach optical communication link; receiving, at the receiver, the optical signal; 
converting the optical signal into a second electronic signal; 
low pass filtering the second electronic signal to minimize out-of-band noise and maximize signal-to-noise ratio for the second electronic signal; 
performing timing recovery on the second electronic signal; 
utilizing pre-programmed values based at least in part on anticipated receiver property foreknowledge, the second electronic signal; and 
slicing the second electronic signal for calculation of a symbol error rate and to convert the second electronic signal into a plurality of bits for processing.

Replace claim 21, as follows:
The method of Claim 17, wherein the short-reach optical communication link is selected from a group consisting of a multimode fiber and a singlemode fiber.



Allowable Subject Matter
Claims 1-24, are allowed.


Reasons for Allowance
Regarding independent claim 1, (and its respective dependent claims), Dave (US PG PUB 2014/0363173 A1) reference discloses a method of modulating data onto an optical signal includes filtering at least one stream of symbol mapped bits with at least one discrete pulse shaping filter to reduce a bandwidth of the stream of bits and to precompensate for at least one identified non-ideal transmission condition.  The filtered bits are modulated onto a frequency waveform in the digital domain, and the modulated filtered bits are transmitted to a digital-to-analog converter.  An output of the digital-to-
Regarding independent claim 15, (and its respective dependent claims), Dave (US PG PUB 2014/0363173 A1) reference discloses a method of modulating data onto an optical signal includes filtering at least one stream of symbol mapped bits with at least one discrete pulse shaping filter to reduce a bandwidth of the stream of bits and to precompensate for at least one identified non-ideal transmission condition.  The filtered bits are modulated onto a frequency waveform in the digital domain, and the modulated filtered bits are transmitted to a digital-to-analog converter.  An output of the digital-to-analog converter is then converted to an optical signal. Zamani (US PGPUB 2018/0091288 A1) reference discloses clock recovery in a coherent optical 
Regarding independent claim 17, (and its respective dependent claims), Dave (US PG PUB 2014/0363173 A1) reference discloses a method of modulating data onto an optical signal includes filtering at least one stream of symbol mapped bits with at least one discrete pulse shaping filter to reduce a bandwidth of the stream of bits and to precompensate for at least one identified non-ideal transmission condition.  The filtered bits are modulated onto a frequency waveform in the digital domain, and the modulated filtered bits are transmitted to a digital-to-analog converter.  An output of the digital-to-analog converter is then converted to an optical signal. Zamani (US PGPUB 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Medra (US PGPUB 2017/0302383 A1) reference discloses transmitting and receiving Faster-than-Nyquist (FTN) signals.
Alic (US PGPUB 2018/0219702 A1) reference discloses a transmitter receiving 
transmission data, generating a transmission signal having a series of shaped pulses (e.g., a series of raised-cosine or root-raised-cosine shaped pulses) from the transmission data, and transmitting the transmission signal.
Markman (US PGPUB 2004/0008286 A1) reference discloses matched pulse shaping filters in a digital communications receiver.
Ralph (US PGPUB 2003/0146370 A1) reference discloses systems and methods for detection and compensation of modal dispersion or differential modal delay in optical 
Waveguides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633